


Exhibit 10.1

RECEIVABLES PURCHASE AGREEMENT

between

USAA FEDERAL SAVINGS BANK

as Seller

and

USAA ACCEPTANCE, LLC

as Depositor

Dated as of October 4, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

        Page    ARTICLE I INTERPRETATION    1       Section 1.01.    Definitions
and Usage    1  ARTICLE II CONVEYANCE OF RECEIVABLES    1       Section 2.01.   
Conveyance of Receivables    1       Section 2.02.    The Closing    2  ARTICLE
III REPRESENTATIONS AND WARRANTIES    2       Section 3.01.    Representations
and Warranties of the Depositor    2       Section 3.02.    Representations and
Warranties of the Seller    4       Section 3.03.    Repurchase upon Breach   
9  ARTICLE IV CONDITIONS    9       Section 4.01.    Conditions to Obligation of
the Depositor    9       Section 4.02.    Conditions to Obligation of the
Seller    10  ARTICLE V COVENANTS OF THE SELLER    11       Section 5.01.   
Protection of Right, Title and Interest    11       Section 5.02.    Other Liens
or Interests    11       Section 5.03.    Costs and Expenses    11       Section
5.04.    Hold Harmless    12  ARTICLE VI INDEMNIFICATION    12       Section
6.01.    Indemnification    12       Section 6.02.    Contribution    14 
ARTICLE VII MISCELLANEOUS PROVISIONS    15       Section 7.01.    Obligations of
Seller    15       Section 7.02.    Transfers Intended as Sale; Security
Interest    15       Section 7.03.    Transfer to the Issuer    16       Section
7.04.    Amendment    16       Section 7.05.    Waivers    16       Section
7.06.    Notices    16       Section 7.07.    Costs and Expenses    17 
     Section 7.08.    Representations of the Seller and the Depositor    17 
     Section 7.09.    Confidential Information    17       Section 7.10.   
Headings and Cross-References    17       Section 7.11.    GOVERNING LAW    17 
     Section 7.12.    Counterparts    17 


-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)             Page           Section 7.13.   
Third-Party Beneficiary    18       Section 7.14.    No Proceedings    18 
Schedule A    Schedule of Receivables      Schedule B-1    Location of
Receivable Files      Schedule B-2    Location of Lien Certificates     


-ii-

--------------------------------------------------------------------------------



     RECEIVABLES PURCHASE AGREEMENT dated as of October 4, 2007 (as from time to
time amended, supplemented or otherwise modified and in effect, this
“Agreement”), between USAA FEDERAL SAVINGS BANK, a federally chartered savings
association, as seller (in such capacity, together with its permitted successors
and permitted assigns in such capacity, the “Seller”) and USAA ACCEPTANCE, LLC,
a Delaware limited liability company, as depositor (together with its successors
and permitted assigns, the “Depositor”).

RECITALS

     WHEREAS, the Depositor desires to purchase a portfolio of receivables and
related property consisting of motor vehicle installment loan contracts
originated by the Seller in the ordinary course of its business;

     WHEREAS, the Seller and the Depositor wish to set forth the terms pursuant
to which such portfolio of receivables and related property are to be sold by
the Seller to the Depositor; and

     WHEREAS, the Depositor intends, concurrently with its purchase hereunder,
to convey all of its right, title and interest in and to all of such portfolio
of receivables and related property to USAA Auto Owner Trust 2007-2, a Delaware
statutory trust (the “Issuer”) pursuant to a Sale and Servicing Agreement dated
as of October 4, 2007 (the “Sale and Servicing Agreement”), by and among the
Issuer, the Depositor and USAA Federal Savings Bank, as Seller and Servicer, and
the Issuer intends to pledge all of its right, title and interest in and to such
portfolio of receivables and related property to The Bank of New York, as
Indenture Trustee (the “Indenture Trustee”) pursuant to the Indenture dated as
of October 4, 2007 (the “Indenture”), by and between the Issuer and the
Indenture Trustee.

     NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

Article I

Interpretation

     Section 1.01. Definitions and Usage. Except as otherwise specified herein
or as the context may otherwise require, capitalized terms used but not
otherwise defined herein are defined in Appendix A to the Sale and Servicing
Agreement, which also contains rules as to usage that shall be applicable
herein.

Article II

Conveyance of Receivables

     Section 2.01. Conveyance of Receivables.

          (a) In consideration of the Depositor’s delivery to or upon the order
of the Seller on the Closing Date of $1,329,862,820.83 (the “Purchase Price”) in
the form of cash and

--------------------------------------------------------------------------------



delivery to or upon the order of the Seller of the Class A-1 Notes and the Class
B Notes, the Seller does hereby irrevocably sell, transfer, assign, set over and
otherwise convey to the Depositor, without recourse (subject to the obligations
of the Seller set forth herein) all right, title, and interest of the Seller,
whether now or hereinafter acquired, in and to the Trust Property.

          (b) The transfer, assignment and conveyance made hereunder shall not
constitute and is not intended to result in an assumption by the Depositor of
any obligation of the Seller to the Obligors or any other Person in connection
with the Receivables and the other Trust Property or any agreement, document or
instrument related thereto.

          (c) The Seller and the Depositor intend that the transfer of assets by
the Seller to the Depositor pursuant to this Agreement be a sale of the
ownership interest in such assets to the Depositor, rather than the mere
granting of a security interest to secure a borrowing. In the event, however,
that such transfer is deemed not to be a sale but to be the grant of a security
interest to secure a borrowing, the Seller shall be deemed to have hereby
granted to the Depositor a security interest in all accounts, money, chattel
paper, securities, instruments, documents, deposit accounts, certificates of
deposit, letters of credit, advices of credit, banker’s acceptances,
uncertificated securities, general intangibles, contract rights, goods and other
property consisting of, arising from or relating to such Trust Property, which
security interest shall be perfected and of first priority, and this Agreement
shall constitute a security agreement under applicable law. Pursuant to the Sale
and Servicing Agreement and Section 7.04 hereof, the Depositor may sell,
transfer and assign to the Issuer (i) all or any portion of the assets assigned
to the Depositor hereunder, (ii) all or any portion of the Depositor’s rights
against the Seller under this Agreement and (iii) all proceeds thereof. Such
assignment may be made by the Depositor with or without an assignment by the
Depositor of its rights under this Agreement, and without further notice to or
acknowledgement from the Seller. The Seller waives, to the extent permitted
under applicable law, all claims, causes of action and remedies, whether legal
or equitable (including any right of setoff), against the Depositor or any
assignee of the Depositor relating to such action by the Depositor in connection
with the transactions contemplated by the Sale and Servicing Agreement.

     Section 2.02. The Closing. The sale and purchase of the Trust Property
shall take place at a closing at the office of Mayer Brown LLP, Chicago,
Illinois on the Closing Date, simultaneously with the closing under (a) the Sale
and Servicing Agreement, (b) the Indenture and (c) the Trust Agreement.

Article III

Representations and Warranties

     Section 3.01. Representations and Warranties of the Depositor. The
Depositor hereby represents and warrants as follows to the Seller and the
Indenture Trustee as of the date hereof:

          (a) Organization and Good Standing. The Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, with all requisite power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is currently conducted.

2


--------------------------------------------------------------------------------



          (b) Due Qualification. The Depositor is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions where the failure to do so
would materially and adversely affect the Depositor’s ability to acquire the
Receivables or the other Trust Property or the validity or enforceability of the
Receivables or the other Trust Property.

          (c) Power and Authority. The Depositor has all the limited liability
company power and authority to execute, deliver and perform this Agreement and
the other Basic Documents to which it is a party and to carry out their
respective terms; the Depositor has full power and authority to sell and assign
the property to be sold and assigned to and deposited with the Issuer, and the
Depositor shall have duly authorized such sale and assignment to the Issuer by
all necessary limited liability company action; and the execution, delivery and
performance of this Agreement and the other Basic Documents to which the
Depositor is a party have been duly authorized by the Depositor by all necessary
limited liability company action.

          (d) Binding Obligation. This Agreement and the other Basic Documents
to which the Depositor is a party, when duly executed and delivered by the other
parties hereto and thereto, shall constitute legal, valid and binding
obligations of the Depositor, enforceable against the Depositor in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally and to general
principles of equity (whether applied in a proceeding at law or in equity).

          (e) No Violation. The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof do not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the limited
liability company agreement of the Depositor, or any indenture, agreement or
other instrument to which the Depositor is a party or by which it is bound, or
violate any law, rules or regulation applicable to the Depositor of any court or
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor.

          (f) No Proceedings. There are no proceedings or investigations pending
or, to the Depositor’s knowledge, threatened against the Depositor before any
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties (i)
asserting the invalidity of this Agreement or any other Basic Document to which
the Depositor is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Basic Document to which
the Depositor is a party or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document to which the Depositor is a party.

          (g) No Consents. The Depositor is not required to obtain the consent
of any other party or any consent, license, approval, registration,
authorization, or declaration of or with any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.

3


--------------------------------------------------------------------------------



     Section 3.02. Representations and Warranties of the Seller.

          (a) The Seller hereby represents and warrants as follows to the
Depositor and the Indenture Trustee as of the date hereof:

               (i) Organization and Good Standing. The Seller is a federally
chartered savings association duly organized and validly existing as a banking
institution under the laws of the United States and continues to hold a valid
certificate to do business as such, and has the power to own its assets and to
transact the business in which it is currently engaged. The Seller is duly
authorized to transact business and has obtained all necessary licenses and
approvals, and is in good standing in each jurisdiction in which the character
of the business transacted by it or any properties owned or leased by it
requires such authorization.

               (ii) Power and Authority. The Seller has the power and authority
to make, execute, deliver and perform this Agreement and all of the transactions
contemplated under this Agreement and the other Basic Documents to which the
Seller is a party, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Basic
Documents to which the Seller is a party. When executed and delivered, this
Agreement and the other Basic Documents to which the Seller is a party will
constitute legal, valid and binding obligations of the Seller enforceable in
accordance with their respective terms, except as enforcement of such terms may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by the availability of equitable remedies and
except as enforcement of such terms may be limited by receivership,
conservatorship and supervisory powers of bank regulatory agencies generally.

               (iii) No Violation. The execution, delivery and performance by
the Seller of this Agreement and the other Basic Documents to which the Seller
is a party will not violate any provision of any existing state, federal or, to
the best knowledge of the Seller, local law or regulation or any order or decree
of any court applicable to the Seller or any provision of the articles of
association or incorporation or the bylaws of the Seller, or constitute a breach
of any mortgage, indenture, contract or other agreement to which the Seller is a
party or by which the Seller may be bound or result in the creation or
imposition of any lien upon any of the Seller’s properties pursuant to any such
mortgage, indenture, contract or other agreement (other than this Agreement).

               (iv) No Proceedings. There are no proceedings or investigations
pending or, to the Seller’s knowledge, threatened against the Seller before any
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or its properties (i)
asserting the invalidity of this Agreement or any other Basic Document to which
the Seller is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Basic Document to which
the Seller is a party or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Seller of its obligations
under, or the validity or enforceability of, this Agreement or any other Basic
Document to which the Seller is a party.

4


--------------------------------------------------------------------------------



               (v) Chief Executive Office. The chief executive office of the
Seller is located at 10750 McDermott Freeway, San Antonio, Texas 78288.

               (vi) No Consents. The Seller is not required to obtain the
consent of any other party or any consent, license, approval, registration,
authorization, or declaration of or with any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.

               (vii) No Notice. The Seller represents and warrants that it
acquired title to the Receivables and the other Trust Property in good faith,
without notice of any adverse claim.

               (viii) Bulk Transfer. The Seller represents and warrants that the
transfer, assignment and conveyance of the Receivables and the other Trust
Property by the Seller pursuant to this Agreement are not subject to the bulk
transfer laws or any similar statutory provisions in effect in any applicable
jurisdiction.

               (ix) Seller Information. No certificate of an officer, statement
or document furnished in writing or report delivered pursuant to the terms
hereof by the Seller contains any untrue statement of a material fact or omits
to state any material fact necessary to make the certificate, statement,
document or report not misleading.

               (x) Ordinary Course. The transactions contemplated by this
Agreement and the other Basic Documents to which the Seller is a party are in
the ordinary course of the Seller’s business.

               (xi) Solvency. The Seller is not insolvent, nor will the Seller
be made insolvent by the transfer of the Trust Property, nor does the Seller
anticipate any pending insolvency.

               (xii) Legal Compliance. The Seller is not in violation of, and
the execution and delivery by the Seller of this Agreement and the other Basic
Documents to which the Seller is a party and its performance and compliance with
the terms of this Agreement and the other Basic Documents to which the Seller is
a party will not constitute a violation with respect to, any order or decree of
any court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction, which violation would materially and
adversely affect the Seller’s condition (financial or otherwise) or operations
or any of the Seller’s properties or materially and adversely affect the
performance of any of its duties under the Basic Documents.

               (xiii) Creditors. The Seller did not sell the Receivables or the
other Trust Property to the Depositor with any intent to hinder, delay or
defraud any of its creditors.

          (b) The Seller makes the following representations and warranties with
respect to the Receivables, on which the Depositor relies in accepting the
Receivables and in transferring the Receivables to the Issuer under the Sale and
Servicing Agreement, and on which

5


--------------------------------------------------------------------------------



the Issuer relies in pledging the same to the Indenture Trustee. Such
representations and warranties speak as of the execution and delivery of this
Agreement and as of the Transfer Date, but shall survive the sale, transfer and
assignment of the Receivables to the Depositor, the subsequent sale, transfer
and assignment of the Receivables by the Depositor to the Issuer pursuant to the
Sale and Servicing Agreement and the pledge of the Receivables by the Issuer to
the Indenture Trustee pursuant to the Indenture.

               (i) Schedule of Receivables. The information set forth in
Schedule A to this Agreement with respect to each Receivable is true and correct
in all material respects, and no selection procedures adverse to the
Securityholders have been used in selecting the Receivables from all receivables
owned by the Seller which meet the selection criteria specified herein.

               (ii) No Sale or Transfer. No Receivable has been sold,
transferred, assigned or pledged by the Seller to any Person other than the
Depositor.

               (iii) Good Title. Immediately prior to the transfer and
assignment of the Receivables to the Depositor herein contemplated, the Seller
had good and marketable title to each Receivable free and clear of all Liens and
rights of others; and, immediately upon the transfer thereof, the Depositor, has
either (i) good and marketable title to each Receivable, free and clear of all
of all Liens and rights of others, and the transfer has been perfected under
applicable law or (ii) a first priority perfected security interest in each
Receivable.

               (iv) Receivable Files. The Receivable Files shall be kept at one
or more of the locations specified in Schedule B-1 hereto; provided, that the
Lien Certificates shall be kept at one or more of the locations specified in
Schedule B-2 hereto.

               (v) Characteristics of Receivables. Each Receivable (a) has been
originated for the retail financing of a Financed Vehicle by an Obligor located
in one of the States of the United States or the District of Columbia; (b)
contains customary and enforceable provisions such that the rights and remedies
of the holder thereof are adequate for realization against the collateral of the
benefits of the security; and (c) provides for fully amortizing level scheduled
monthly, semi-monthly or bi-weekly payments (provided that the payment in the
last month in the life of the Receivable may be different from the level
scheduled payment) and for accrual of interest at a fixed rate according to the
simple interest method.

               (vi) Compliance with Law. Each Receivable and each sale of the
related Financed Vehicle complied at the time it was originated or made, and
complies on and after the Cut-off Date, in all material respects with all
requirements of applicable federal, state, and local laws, and regulations
thereunder, including usury laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, Federal Reserve Board
Regulations B and Z, state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code, and any other consumer credit, equal opportunity,
and disclosure laws applicable to such Receivable and sale.

6


--------------------------------------------------------------------------------



               (vii) Binding Obligation. Each Receivable constitutes the legal,
valid, and binding payment obligation in writing of the Obligor, enforceable by
the holder thereof in all material respects in accordance with its terms,
subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, liquidation and other similar laws and equitable principles
relating to or affecting the enforcement of creditors’ rights.

               (viii) No Government Obligor. No Receivable is due from the
United States of America or any state or from any agency, department,
instrumentality or political subdivision of the United States of America or any
state or local municipality and no Receivable is due from a business except to
the extent that such receivable has a personal guaranty.

               (ix) Security Interest in Financed Vehicle. Immediately prior to
the sale and assignment thereof to the Depositor as herein contemplated, each
Receivable was secured by a validly perfected first priority security interest
in the Financed Vehicle in favor of the Seller as secured party or all necessary
and appropriate action with respect to such Receivable had been taken to perfect
a first priority security interest in the related Financed Vehicle in favor of
the Seller as secured party, which security interest is assignable and has been
so assigned by the Seller to the Depositor.

               (x) Receivables in Force. No Receivable has been satisfied,
subordinated, or rescinded, nor has any Financed Vehicle been released from the
Lien granted by the related Receivable in whole or in part.

               (xi) No Waiver. No provision of a Receivable has been waived in
such a manner that such Receivable fails to meet all of the representations and
warranties made by the Seller herein with respect thereto pursuant to this
Section 3.02.

               (xii) No Amendments. No Receivable has been amended except
pursuant to instruments included in the Receivable Files and no such amendment
has caused such Receivable to fail to meet all of the representations and
warranties made by the Seller herein with respect thereto pursuant to this
Section 3.02.

               (xiii) No Defenses. As of the Cut-off Date, there are no rights
of rescission, setoff, counterclaim, or defense, and the Seller has no knowledge
of the same being asserted or threatened, with respect to any Receivable.

               (xiv) No Liens. As of the Cut-off Date, no Liens or claims have
been filed that would be Liens prior to, or equal or coordinate with, the Lien
granted by the Receivable.

               (xv) No Default. Except for payment defaults continuing for a
period of not more than thirty (30) days as of the Cut-off Date, the Seller has
no knowledge that a default, breach, violation, or event permitting acceleration
under the terms of any Receivable exists; the Seller has no knowledge that a
continuing condition that with notice or lapse of time would constitute a
default, breach, violation, or event permitting acceleration under the terms of
any Receivable exists; and the Seller has not waived any of the foregoing.

7


--------------------------------------------------------------------------------



               (xvi) Insurance. Each Receivable requires that the Obligor
thereunder obtain comprehensive and collision insurance covering the Financed
Vehicle.

               (xvii) Lawful Assignment. No Receivable has been originated in,
or is subject to the laws of, any jurisdiction under which the sale, transfer,
and assignment of such Receivable under this Agreement is unlawful, void or
voidable.

               (xviii) All Filings Made. No filings (other than UCC filings
which have been made on the Closing Date) or other actions are necessary in any
jurisdiction to give the Issuer a first priority perfected security interest in
the Receivables and to give the Indenture Trustee a first priority perfected
security interest in the Receivables.

               (xix) One Original. With respect to any Receivable for which an
original executed copy exists, there is no more than one original executed copy
of such Receivable which does not have any marks or notations indicating that it
has been pledged, assigned or otherwise conveyed to any Person other than the
Seller and which, immediately prior to the delivery thereof to the Servicer, as
custodian for the Indenture Trustee, was in the possession of the Seller.

               (xx) Security. Each Receivable is secured by a new or used
automobile or light-duty truck.

               (xxi) Maturity of Receivables. Each Receivable has a remaining
maturity, as of the Cut-off Date, of not less than 8 months and not more than 72
months and an original maturity of not less than 11 months and not more than 72
months. No Receivable has a scheduled maturity later than August 24, 2013.

               (xxii) Annual Percentage Rate. Each Receivable is a
fully-amortizing simple interest contract which bears interest at a fixed rate
per annum and which provides for level scheduled monthly, semi-monthly or
bi-weekly payments (except for the last payment, which may be minimally
different from the level payments) over its respective remaining term, and is
not secured by any interest in real estate.

               (xxiii) No Repossessions. Each Receivable is secured by a
Financed Vehicle that, as of the Cut-off Date, has not been repossessed without
reinstatement of such Receivable.

               (xxiv) Obligor Not Subject to Bankruptcy Proceedings. Each
Receivable has been entered into by an Obligor who has not been identified on
the computer files of the Seller as being a debtor in any bankruptcy proceeding
as of the Cut-off Date.

               (xxv) No Overdue Payments. No Receivable has any payment that is
more than thirty (30) days past due as of the Cut-off Date.

               (xxvi) Tangible Chattel Paper. The Receivables constitute
“tangible chattel paper” within the meaning of UCC Section 9-102.

8


--------------------------------------------------------------------------------



               (xxvii) Remaining Principal Balance. Each Receivable had a
remaining principal balance, as of the Cut-off Date, of at least $800.00.

     Section 3.03. Repurchase upon Breach. Upon discovery by or notice to the
Depositor or Seller of a breach of any of the representations and warranties set
forth in Section 3.02(b) at the time such representations and warranties were
made which materially and adversely affects the interests of the Issuer or the
Noteholders, the party discovering such breach or receiving such notice shall
give prompt written notice thereof to the other party; provided, that delivery
of the Servicer’s Certificate, which identifies that Receivables are being or
have been repurchased, shall be deemed to constitute prompt notice by the Seller
(if the Seller is the Servicer) of such breach; provided, further, that the
failure to give such notice shall not affect any obligation of Seller hereunder.
If Seller does not correct or cure such breach prior to the end of the
Collection Period which includes the 60th day (or, if Seller elects, an earlier
date) after the date that Seller became aware or was notified of such breach,
then Seller shall purchase any Receivable materially and adversely affected by
such breach from the Depositor on the Payment Date following the end of such
Collection Period. Any such breach or failure will not be deemed to have a
material and adverse effect if such breach or failure does not affect the
ability of the Depositor (or its assignee) to collect, receive and retain timely
payment in full on such Receivable, including any Liquidation Proceeds. Any such
purchase by Seller shall be at a price equal to the Purchase Amount (less any
Liquidation Proceeds deposited, or to be deposited, in the Collection Account
with respect to such Receivable pursuant to Section 3.3 of the Sale and
Servicing Agreement). In consideration for such repurchase, Seller shall make
(or shall cause to be made) a payment to the Depositor equal to the Purchase
Amount (less any Liquidation Proceeds deposited, or to be deposited, in the
Collection Account, with respect to such Receivables, pursuant to Section 3.3 of
the Sale and Servicing Agreement) by depositing such amount into the Collection
Account prior to 11:00 a.m., New York City time on such Payment Date. Upon
payment of such Purchase Amount (less any Liquidation Proceeds deposited, or to
be deposited, in the Collection Account, with respect to such Receivables,
pursuant to Section 3.3 of the Sale and Servicing Agreement) by Seller, the
Depositor shall release and shall execute and deliver such instruments of
release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in Seller or its
designee any Receivable repurchased pursuant hereto. It is understood and agreed
that the obligation of Seller to purchase any Receivable as described above
shall constitute the sole remedy respecting such breach available to the
Depositor.

Article IV

Conditions

     Section 4.01. Conditions to Obligation of the Depositor. The obligation of
the Depositor to purchase the Receivables is subject to the satisfaction of the
following conditions:

          (a) Representations and Warranties True. The representations and
warranties of the Seller hereunder shall be true and correct in all material
respects on the Transfer Date with the same effect as if then made, and the
Seller shall have performed all obligations to be performed by it hereunder on
or prior to the Transfer Date.

9


--------------------------------------------------------------------------------



          (b) Computer Files Marked. The Seller shall, at its own expense, on or
prior to the Transfer Date, indicate in its computer files that the Receivables
have been sold to the Depositor pursuant to this Agreement and deliver to the
Depositor the Schedule of Receivables, certified by the Seller’s President, Vice
President or Treasurer to be true, correct and complete.

           (c) Documents to be Delivered by the Seller on the Transfer Date:

                (i) Evidence of UCC Filing. On the Closing Date, the Seller
shall record and file, at its own expense, a UCC-1 financing statement in the
State of Texas, naming the Seller as seller, and naming the Depositor as secured
party, describing the Receivables and the other assets assigned to the Depositor
pursuant to Section 2.01, meeting the requirements of the laws of such
jurisdiction and in such manner as is necessary to perfect the sale, transfer,
assignment and conveyance of the Receivables and such other assets to the
Depositor. The financing statement referenced above will contain a statement to
the following effect “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party”. The Seller shall deliver to the Depositor a file-stamped copy or other
evidence satisfactory to the Depositor of such filing as soon as available
following such recordation or filing.

               (ii) Opinions of Seller’s Counsel. On or prior to the Closing
Date, the Depositor shall have received the opinions of counsel to the Seller,
in form and substance satisfactory to the Depositor, as to the matters as the
Depositor has heretofore requested or may reasonably request.

               (iii) Other Documents. Such other documents as the Depositor may
reasonably request.

          (d) Other Transactions. The transactions contemplated by the Sale and
Servicing Agreement, the Indenture and the Trust Agreement to be consummated on
the Transfer Date shall be consummated on such date.

     Section 4.02. Conditions to Obligation of the Seller. The obligation of the
Seller to sell the Receivables to the Depositor is subject to the satisfaction
of the following conditions:

          (a) Representations and Warranties True. The representations and
warranties of the Depositor hereunder shall be true and correct on the Transfer
Date with the same effect as if then made, and the Depositor shall have
performed all obligations to be performed by it hereunder on or prior to the
Transfer Date.

          (b) Receivables Purchase Price. On the Transfer Date, the Depositor
shall have delivered to the Seller the purchase price specified in Section 2.01
hereof.

          (c) Opinion of Counsel. The Depositor shall have furnished to the
Seller an Opinion of Counsel, dated the Closing Date, in form and substance
reasonably satisfactory to the Seller.

10


--------------------------------------------------------------------------------



          (d) Other Transactions. The transactions contemplated by the Sale and
Servicing Agreement, the Indenture and the Trust Agreement to be consummated on
the Transfer Date shall be consummated on such date.

Article V

Covenants of the Seller

     The Seller agrees with the Depositor and the Indenture Trustee as follows:

     Section 5.01. Protection of Right, Title and Interest.

          (a) Filings. The Seller shall cause at its own expense all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of the Seller, the Depositor, the Trust
and the Indenture Trustee, respectively, in and to the Receivables and the other
property included in the Trust Estate to be promptly filed and at all times to
be kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Depositor hereunder, the Trust under the Sale and Servicing
Agreement and the Indenture Trustee under the Indenture in and to the
Receivables and the other property included in the Trust Property. The Seller
shall deliver to the Depositor and the Indenture Trustee file stamped copies of,
or filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recordation, registration or filing.
The Depositor shall cooperate fully with the Seller in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this paragraph.

          (b) Name Change. If the Seller makes any change in its name, identity
or corporate structure that would make any financing statement or continuation
statement filed in accordance with paragraph (a) above seriously misleading
within the applicable provisions of the UCC or any title statute or if the
Seller changes the jurisdiction under whose laws it is formed, the Seller shall
give the Depositor, the Indenture Trustee and the Owner Trustee written notice
thereof at least 10 days prior to such change and shall promptly file such
financing statements or amendments as may be necessary to continue the
perfection of the Depositor’s interest in the property conveyed pursuant to
Section 2.01.

     Section 5.02. Other Liens or Interests. Except for the conveyances
hereunder and pursuant to the Basic Documents, the Seller shall not sell,
pledge, assign or transfer to any Person, or grant, create, incur, assume, or
suffer to exist any Lien on, or any interest in, to or under the Receivables,
and the Seller shall defend the right, title and interest of the Depositor, the
Trust and the Indenture Trustee in, to and under the Receivables against all
claims of third parties claiming through or under the Seller.

     Section 5.03. Costs and Expenses. The Seller agrees to pay all reasonable
costs and disbursements in connection with the perfection, as against all third
parties claiming through or under the Seller, of the Depositor’s, the Issuer’s
and the Indenture Trustee’s right, title and interest in and to the Receivables
and the other property included in the Trust Property.

11


--------------------------------------------------------------------------------



     Section 5.04. Hold Harmless. The Seller shall protect, defend, indemnify
and hold the Depositor, the Issuer and their respective assigns and their
employees, officers, directors and agents harmless from and against all losses,
liabilities, claims and damages of every kind and character, including any legal
or other expenses reasonably incurred, as incurred, resulting from or relating
to or arising out of (i) the inaccuracy, nonfulfillment or breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement, (ii) any legal action, including, without limitation, any
counterclaim, that has either been settled by the litigants or has proceeded to
judgment by a court of competent jurisdiction, in either case to the extent it
is based upon alleged facts that, if true, would constitute a breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement, (iii) any actions or omissions of the Seller occurring prior to the
Transfer Date with respect to any of the Receivables or Financed Vehicles or
(iv) any failure of a Receivable to be originated in compliance with all
applicable requirements of law. These indemnity obligations shall be in addition
to any obligation that the Seller may otherwise have.

Article VI

Indemnification

     Section 6.01. Indemnification.

          (a) The Seller agrees to indemnify and hold harmless the Depositor,
each of its respective directors, each officer of the Depositor who signed the
Registration Statement, and each person or entity who controls the Depositor or
any such person, within the meaning of Section 15 of the Securities Act, against
any and all losses, claims, damages or liabilities, joint and several, to which
the Depositor, or any such person or entity may become subject, under the
Securities Act or otherwise, and will reimburse the Depositor, and each such
controlling person for any legal or other expenses reasonably incurred by the
Depositor or such controlling person in connection with investigating or
defending any such loss, claims, damages or liabilities insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact made by the Seller contained in the Preliminary Prospectus Supplement or
Prospectus Supplement or any amendment or supplement to the Preliminary
Prospectus Supplement or Prospectus Supplement or the omission or the alleged
omission to state therein a material fact necessary in order to make the
statements in the Preliminary Prospectus Supplement or Prospectus Supplement or
any amendment or supplement to the Preliminary Prospectus Supplement or
Prospectus Supplement, in the light of the circumstance under which they were
made, not misleading, but, in each case, only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission relates to
the information contained in the Prospectus Supplement under the captions:
“Summary of Terms of the Notes—Composition of the Receivables”; “Risk Factors”;
and “The Receivables Pool”; and in the Base Prospectus under the caption “The
Bank’s Portfolio of Motor Vehicle Loans” (such information, the “Seller
Information”). This indemnity agreement will be in addition to any liability
which the Seller may otherwise have to the Depositor or any Affiliate thereof
pursuant to Section 5.04 of this Agreement or otherwise.

          (b) The Depositor agrees to indemnify and hold harmless the Seller and
each Person who controls the Seller within the meaning of Section 15 of the
Securities Act against any

12


--------------------------------------------------------------------------------



and all losses, claims, damages or liabilities, joint and several, to which the
Seller, or any such person or entity may become subject, under the Securities
Act or otherwise, and will reimburse the Seller and each such controlling Person
for any legal or other expenses reasonably incurred by the Seller or such
controlling Person in connection with investigating or defending any such
losses, claims, damages or liabilities insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of material fact contained
in the Registration Statement or any amendment or supplement thereto or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Prospectus Supplement, Prospectus Supplement or the
Prospectus or any amendment or supplement to the Preliminary Prospectus
Supplement, Prospectus Supplement or the Prospectus or the omission or the
alleged omission to state therein a material fact necessary in order to make the
statements in the Preliminary Prospectus Supplement, Prospectus Supplement or
the Prospectus or any amendment or supplement to the Prospectus Supplement, in
the light of the circumstances under which they were made, not misleading, but
only to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission relates to the information contained in the
Preliminary Prospectus Supplement, Prospectus Supplement or the Prospectus other
than the Seller Information. This indemnity agreement will be in addition to any
liability which the Depositor may otherwise have.

          (c) Promptly after receipt by any indemnified party under this Article
VI of notice of any claim or the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against any
indemnifying party under this Article VI, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify an indemnifying party shall not relieve it from any
liability which it may have under this Article VI except to the extent it has
been materially prejudiced by such failure; provided, further, that the failure
to notify any indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under this Article VI.

     If any such claim or action shall be brought against an indemnified party,
and it shall notify the indemnifying party thereof, the indemnifying party shall
be entitled to participate therein and, to the extent that it wishes, jointly
with any other similarly notified indemnifying party, to assume the defense
thereof with counsel reasonably satisfactory to the indemnified party. After
notice from the indemnifying party to the indemnified party of its election to
assume the defense of such claim or action, the indemnifying party shall not be
liable to the indemnified party under this Article VI for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense thereof other than reasonable costs of investigation.

     Any indemnified party shall have the right to employ separate counsel in
any such action and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless: (i) the employment thereof has been specifically authorized by the
indemnifying party in writing; (ii) such indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party and in the reasonable

13


--------------------------------------------------------------------------------



judgment of such counsel it is appropriate for such indemnified party to employ
separate counsel; or (iii) the indemnifying party has failed to assume the
defense of such action and employ counsel reasonably satisfactory to the
indemnified party, in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action on behalf of such indemnified party,
it being understood, however, the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to local counsel) at any time for all
such indemnified parties, which firm shall be designated in writing by the
Depositor, if the indemnified parties under this Article VI consist of the
Depositor, or by the Seller, if the indemnified parties under this Article VI
consist of the Seller.

     Each indemnified party, as a condition of the indemnity agreements
contained in Section 6.01(a) and (b), shall use its commercially reasonable
efforts to cooperate with the indemnifying party in the defense of any such
action or claim. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

     Section 6.02. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
this Article VI is for any reason held to be unenforceable although applicable
in accordance with its terms, the Seller, on the one hand, and the Depositor, on
the other, shall contribute to the aggregate losses, liabilities, claims,
damages and expenses of the nature contemplated by said indemnity agreement
incurred by the Seller and the Depositor in such proportions as shall be
appropriate to reflect the relative benefits received by the Seller on the one
hand and the Depositor on the other from the sale of the Receivables such that
the Depositor is responsible for that portion represented by the underwriting
discount set forth on the cover page of the Prospectus Supplement, and the
Seller shall be responsible for the balance; provided, however, that no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section
6.02, each Person, if any, who controls the Depositor within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Depositor and each Person, if any, who controls the Seller within the
meaning of Section 15 of the Securities Act shall have the same rights to
contribution as the Seller. Notwithstanding anything in this Section 6.02 to the
contrary, the Depositor shall not be required to contribute an amount in excess
of the amount of the underwriting discount appearing on the cover page of the
Prospectus Supplement.

14


--------------------------------------------------------------------------------



Article VII

Miscellaneous Provisions

     Section 7.01. Obligations of Seller. The obligations of the Seller under
this Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

     Section 7.02. Transfers Intended as Sale; Security Interest.

          (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and contributions rather than pledges or assignments of only a
security interest and shall be given effect as such for accounting and all other
purposes. It is further the intention of the parties hereto that the Receivables
and related Trust Property shall not be part of Seller’s estate in the event of
a bankruptcy or insolvency of Seller. The sales and transfers by Seller of the
Receivables and related Trust Property hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, Seller,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

          (b) Notwithstanding the foregoing, in the event that the Receivables
and other Trust Property are held to be property of Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Trust Property, then it is intended that:

               (i) This Agreement shall be deemed to be a security agreement
within the meaning of Articles 8 and 9 of the New York UCC and the UCC of any
other applicable jurisdiction;

               (ii) The conveyance provided for in Section 2.01 shall be deemed
to be a grant by Seller of, and Seller hereby grants to the Depositor, a
security interest in all of its right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to
the Receivables and other Trust Property, to secure such indebtedness and the
performance of the obligations of Seller hereunder;

               (iii) The possession by the Depositor or its agent of the
Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

               (iv) Notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed to be notifications to, or acknowledgments, receipts or
confirmations from, bailees or agents (as applicable) of the Depositor for the
purpose of perfecting such security interest under applicable law.

15


--------------------------------------------------------------------------------



     Section 7.03. Transfer to the Issuer. The Seller acknowledges and agrees
that (1) the Depositor will, pursuant to the Sale and Servicing Agreement,
transfer and assign the Receivables and assign its rights under this Agreement
with respect thereto to the Issuer and, pursuant to the Indenture, the Issuer
will pledge the Receivables to the Indenture Trustee, and (2) the
representations and warranties contained in this Agreement and the rights of the
Depositor under this Agreement, including under Section 3.03, are intended to
benefit the Issuer, the Indenture Trustee, the Noteholders and the
Certificateholder. The Seller hereby consents to such transfers and assignments
and agrees that enforcement of a right or remedy hereunder by the Indenture
Trustee, the Owner Trustee or the Issuer shall have the same force and effect as
if the right or remedy had been enforced or executed by the Depositor.

     Section 7.04. Amendment. This Agreement may be amended from time to time,
with prior written notice to the Rating Agencies, but without the consent of the
Noteholders or the Certificateholders, by a written amendment duly executed and
delivered by the Seller and the Depositor, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Noteholders or
Certificateholders; provided that (i) such amendment shall not, as evidenced by
an Opinion of Counsel or an Officer’s Certificate, materially and adversely
affect the interest of any Noteholder or Certificateholder and (ii) the person
requesting the amendment obtains a letter from the Rating Agencies stating that
the amendment would not result in the downgrading or withdrawal of the ratings
then assigned to the Notes. This Agreement may also be amended by the Seller and
the Depositor, with the prior written notice to the Rating Agencies and the
prior written consent of (a) the Holders of Notes evidencing at least a majority
of (i) the Outstanding principal amount of the Class A-1 Notes, (ii) the
Outstanding principal amount of the Class A-2 Notes, (iii) the Outstanding
principal amount of the Class A-3 Notes, (iv) the Outstanding principal amount
of the Class A-4 Notes and (v) the Outstanding principal amount of the Class B
Notes, and (b) the Certificateholders of Certificates evidencing at least a
majority of the Percentage Interests (excluding, for purposes of this Section
7.04, Certificates held by the Seller, the Depositor or any of their respective
Affiliates) for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders or the Certificateholders; provided,
however, that no such amendment may (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that shall be required to be made for the benefit
of any Noteholders or Certificateholders or (ii) reduce the aforesaid majority
requirement that is required to consent to any such amendment, without the
consent of the Holders of all the outstanding Notes and Certificates.

     Section 7.05. Waivers. No failure or delay on the part of the Depositor,
the Issuer or the Indenture Trustee in exercising any power, right or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or
further exercise thereof or the exercise of any other power, right or remedy.

     Section 7.06. Notices. All demands, notices and communications under this
Agreement shall be in writing, personally delivered, faxed and followed by first
class mail, or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Depositor, to
9830 Colonnade Blvd., Suite 600, San Antonio, Texas 78230, Attention: Vice
President, Legal Counsel; (b) in the case of the Servicer, Administrator and

16


--------------------------------------------------------------------------------



Custodian, to 10750 McDermott Freeway, San Antonio, Texas 78288, Attention: Mike
Broker, Vice President, (c) in the case of the Seller, 10750 McDermott Freeway,
San Antonio, Texas 78288, Attention: Mike Broker, Vice President; (d) in the
case of the Issuer or the Owner Trustee, at the Corporate Trust Office (as
defined in the Trust Agreement); (e) in the case of Moody’s Investors Service,
Inc., at the following address: Moody’s Investors Service, Inc., ABS Monitoring
Department, 99 Church Street, New York, New York 10007, and (f) in the case of
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., at the following address: Standard & Poor’s Rating Services, a division of
The McGraw-Hill Companies, Inc., 55 Water Street, 40th Floor, New York, New York
10041, Attention: Asset Backed Surveillance Department; or, as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.

     Section 7.07. Costs and Expenses. The Seller shall pay all expenses
incident to the performance of its obligations under this Agreement and the
Seller agrees to pay all reasonable out-of-pocket costs and expenses of the
Depositor, in connection with the perfection of the Depositor’s, the Issuer’s
and the Indenture Trustee’s right, title and interest in and to the Receivables
and the enforcement of any obligation of the Seller hereunder as contemplated by
the Basic Documents.

     Section 7.08. Representations of the Seller and the Depositor. The
respective agreements, representations, warranties and other statements by the
Seller and the Depositor set forth in or made pursuant to this Agreement shall
remain in full force and effect and will survive the closing under Section 2.02
and the transfers and assignments referred to in Section 7.03.

     Section 7.09. Confidential Information. The Depositor agrees that it will
neither use nor disclose to any Person the names and addresses of the Obligors
or any other personally identifiable information of an Obligor, except in
connection with the enforcement of the Depositor’s rights hereunder, under the
Receivables, under the Sale and Servicing Agreement or any other Basic Document,
or as required by any of the foregoing or by law.

     Section 7.10. Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to section names or numbers are to such Sections of this Agreement.

     Section 7.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

     Section 7.12. Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

17


--------------------------------------------------------------------------------



     Section 7.13. Third-Party Beneficiary. The Indenture Trustee is an express
third-party beneficiary of this Agreement and shall be entitled to enforce the
provisions of this Agreement as if it were a party hereto.

     Section 7.14. No Proceedings. So long as this Agreement is in effect, and
for one year plus one day following its termination, (i) each of the Seller and
the Depositor agrees that it will not file any involuntary petition or otherwise
institute any bankruptcy, reorganization arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy law or
similar law against the Trust and (ii) the Seller agrees that it will not file
any involuntary petition or otherwise institute any bankruptcy, reorganization
arrangement, insolvency or liquidation proceeding or other proceedings under any
federal or state bankruptcy law or similar law against the Depositor.

[Signatures Follow]

18


--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Receivables
Purchase Agreement to be executed by their respective duly authorized officers
as of the date and year first above written.

  USAA FEDERAL SAVINGS BANK, as Seller       By: /s/ Edwin T. McQuiston
Name: Edwin T. McQuiston
Title: Senior Vice President


S-1


--------------------------------------------------------------------------------



  USAA ACCEPTANCE, LLC, as Depositor       By: /s/ David K. Kimball
Name: David K. Kimball
Title: Assistant Vice President





S-2


--------------------------------------------------------------------------------



SCHEDULE A

Schedule of Receivables

[On file with the Indenture Trustee]




--------------------------------------------------------------------------------



SCHEDULE B-1

Location of Receivable Files


c/o USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, TX 78288



--------------------------------------------------------------------------------



SCHEDULE B-2

Location of Lien Certificates


FDI Consulting, Inc.
1610 Arden Way, Suite 145
Sacramento, CA 95815



--------------------------------------------------------------------------------